NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN DAVID TORRES-VASQUEZ,                      No.    19-71560

                Petitioner,                     Agency No. A203-290-712

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Juan David Torres-Vasquez, a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying a waiver of inadmissibility.

We dismiss the petition for review.

      We lack jurisdiction to review the agency’s discretionary decision denying a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
waiver of inadmissibility under 8 U.S.C. § 1182(h)(1)(B), where Torres-Vasquez

does not raise a colorable due process claim or question of law. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Mendoza v. Holder, 623 F.3d 1299, 1302 (9th Cir. 2010). We

also lack jurisdiction to review Torres-Vasquez’s unexhausted contention that the

IJ should have allowed him additional opportunity to submit corroborating

evidence. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court

“lack[s] jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      Torres-Vasquez’s motion for a stay of removal is denied as moot.

      PETITION FOR REVIEW DISMISSED.




                                          2                                 19-71560